Appellant was indicted and the indictment returned into court on May 23, 1916. He was arrested on that day and gave bond. No copy of the indictment was served on him. When the case was called for trial on May 29th, six days after the return of the indictment, appellant filed a motion stating that he had not been served with a copy of the indictment against him, and he asked that the officers of the court be required to deliver him a certified copy and that he be granted two days after such service before being required to plead to the indictment. The court overruled the motion, and appellant reserved an exception to being forced to trial without being served with a copy of the indictment. The court in approving the bill states as reasons for doing so that he construes article 551 to mean that it is only those in custody at the time of the return of the indictment who are entitled to a copy. In this we think he erred. The article provides that when the accused is in custody, or if not in custody, as soon as he is arrested he shall be served with a copy of the indictment. This is not only the letter of the law, but the construction given by this court to the article in an unbroken line of decisions. Article 579 provides that he shall be entitled to two days after service of copy of indictment in which to file written pleadings.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 109